NOT FOR PUBLICATION                           FILED
                   UNITED STATES COURT OF APPEALS                        AUG 7 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                      U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MIDLAND INNOVATIONS, NV,                       No. 19-15277

                Plaintiff-Appellee,            D.C. No. 4:07-mc-80257-CW

 v.
                                               MEMORANDUM*
WEN WANG,

                Defendant-Appellant,

and

WEILAND INTERNATIONAL INC.,

                Defendant,

WEIPING CHEN; HONGDI REN,

                Real-party-in-interest.


MIDLAND INNOVATIONS, NV,                       No. 19-17391

                Plaintiff-Appellee,            D.C. No. 4:07-mc-80257-CW

 v.

WEN WANG,

                Defendant-Appellant,

      *     This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
and

WEILAND INTERNATIONAL INC.,

                Defendant.

                  Appeals from the United States District Court
                     for the Northern District of California
                   Claudia Wilken, District Judge, Presiding

                             Submitted August 5, 2020**

Before:      SCHROEDER, HAWKINS, and LEE, Circuit Judges.

      In these consolidated appeals, Wen Wang appeals pro se from the district

court’s orders denying his post-judgment motions seeking to vacate a judgment in

Midland Innovations, NV’s (“Midland”) patent infringement action filed in the

Southern District of New York. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s order denying a motion to vacate a judgment

under Federal Rule of Civil Procedure 60(b)(4). Fid. Nat. Fin., Inc. v. Friedman,

803 F.3d 999, 1001 (9th Cir. 2015). We review for an abuse of discretion the

district court’s denial of a Federal Rule of Civil Procedure 62.1 motion, serving as

a denial of a Rule 60(b) motion on the merits. See Fed. R. Civ. P. 62.1(a)(2);

United States v. Asarco, Inc., 430 F.3d 972, 978 (9th Cir. 2005). We affirm.



      **     The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                         2                                   19-15277
                                                                             19-17391
      The district court properly denied Wang’s motion to vacate the default

judgment under Rule 60(b)(4) because Wang failed to demonstrate any basis for

such relief. See United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271

(2010) (Rule 60(b)(4) applies only in the “rare instance” where a judgment is

premised on a certain type of jurisdictional error or on a deprivation of a party’s

notice or opportunity to be heard; relief based on a jurisdictional defect is reserved

“only for the exceptional case in which the court that rendered judgment lacked

even an ‘arguable basis’ for jurisdiction” (citations omitted)).

      To the extent Wang sought relief under Rule 60(d)(3), the district court did

not abuse its discretion by denying Wang’s motion because Wang failed to

establish by clear and convincing evidence that Midland committed a “fraud on the

court.” United States v. Estate of Stonehill, 660 F.3d 415, 443-45 (9th Cir. 2011)

(standard of review and Rule 60(d)(3) requirements).

      The district court did not abuse its discretion in denying on the merits

Wang’s motion for an indicative ruling because Wang failed to demonstrate any

basis for such relief. See Fed. R. Civ. P. 62.1(a)(2); see also Casey v. Albertson’s

Inc., 362 F.3d 1254, 1260 (9th Cir. 2004) (Rule 60(b)(3) requirements); Coastal

Transfer Co. v. Toyota Motor Sales, U.S.A., 833 F.2d 208, 211 (9th Cir. 1987)

(Rule 60(b)(2) requirements).

      We rejected as unsupported by the record Wang’s contentions regarding the


                                          3                                      19-15277
                                                                                 19-17391
district court’s consideration of the parties’ evidence.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Wang’s motions for judicial notice and opposed evidentiary objection are

denied.

      AFFIRMED.




                                           4                                19-15277
                                                                            19-17391